PER CURIAM.
Affirmed. We lack jurisdiction to address the propriety of the trial court’s denial of the motion to dismiss the only claim against appellant American States Insurance Company [American States]. Peavy v. Parrish, 385 So.2d 1034 (Fla. 4th DCA 1980) (a denial of a motion to dismiss is not an appealable non-final order).
Therefore, we must consider that American States remained, whether properly or improperly, a defendant at the time the trial court heard appellants’ joint motion to dismiss and motion to transfer venue. Because American States conducted business in Broward County, where appel-lees filed their complaint, the trial court did not err when it entered the appealed order which denied a transfer of venue. § 47.-011, Fla.Stat. (1989).
AFFIRMED.
GLICKSTEIN, C.J., and GARRETT and FARMER, JJ., concur.